Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 31, 2018

The Court of Appeals hereby passes the following order:

A18A1021. KEVIN COCKFIELD v. OLUSEUN OSHINOWO.

      This case originated as a dispossessory proceeding in magistrate court.
Following an adverse ruling, the defendant Kevin Cockfield appealed to the superior
court. The superior court issued a writ of possession in favor of the plaintiff.1
Subsequently, the superior court issued an order requiring Cockfield to pay rent into
the court’s registry pending any appeal and enforcing the plaintiff’s writ of possession
instanter. Cockfield appeals. We, however, lack jurisdiction.
      When a superior court order involves a de novo appeal from a magistrate court
decision, an appellant is required to follow the discretionary application procedure in
order to appeal. See OCGA § 5-6-35 (a) (1); English v. Delbridge, 216 Ga. App.
366, 367 (454 SE2d 175) (1995). Cockfield’s failure to comply with the requisite
procedure deprives us of jurisdiction over this appeal, which is hereby DISMISSED.
                                        Court of Appeals of the State of Georgia
                                        Clerk’s Office, Atlanta,____________________
                                                                  01/31/2018
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                              , Clerk.



      1
         Cockfield filed an application for discretionary review of the writ of
possession, which this Court denied. See Case No. A18D0062 (application denied
Sept. 14, 2017). He also filed a direct appeal of the writ, which this Court dismissed.
See Case No. A18A0495 (appeal dismissed Nov. 9, 2017).